PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,534,297
Issue Date: 17 Sep 2013
Application No. 13/393,127
Filing or 371(c) Date: 28 Feb 2012
For: Method of Testing Moisture Retention of Tobacco

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b) filed March 16, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. No additional petition fee is required.

A maintenance fee payment is required in a patent at 3.5 years, 7.5-years, and 11.5 years from the date of issuance. The above-identified patent issued on September 17, 2013. The grace period for paying the maintenance fee due at 3.5 years expired on September 18, 2017. On March 16, 2021, petitioner filed the present petition, including an authorization to charge the maintenance fee(s) and petition fee.

Pursuant to 37 CFR 1.378(a), the Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional.  Any petition to accept an unintentionally delayed payment of a maintenance fee under 37 CFR 1.378(b) must include: 

The required maintenance fee set forth in § 1.20(e) through (g); 
The petition fee as set forth in § 1.17(m); and 
A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The petition does not satisfy item (3) above. 

Specifically, petitioner did not meet the requirement of 37 CFR 1.378(b)(3). Petitioner submitted the required statement of unintentional delay and additional information regarding the extended period of delay in the form of the Declaration of Chinese Patent Attorney Mingwei Yu. However, the Declaration of Mingwei Yu does not provide for the facts and circumstances covering the entire period delay. Additional information regarding whether the delay was unintentional is required.

If a petition under 37 CFR 1.378 is filed more than two years after the date of expiration for nonpayment of a maintenance fee, the USPTO will require a statement containing additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 CFR 1.378(b) was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

MPEP 711.03(c) states that there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137: 

(A) the delay in reply that originally resulted in the abandonment;
(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and
(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application. 

The USPTO applies the same analysis to the evaluation of a petition to accept an unintentionally delayed maintenance fee under 37 CFR 1.378. 

In the Declaration, Mingwei Yu, a Chinese patent attorney responsible for payment of the maintenance fee payment for the U.S. Patent No. 8534297, indicated Mingwei Yu did not timely pay the 3.5-year maintenance fee due to a clerical mistake. Mingwei Yu attested that the delay in payment of the 3.5-year maintenance fee was unintentional. However, Mingwei Yu’s statement does not address when and how Mingwei Yu discovered the patent had expired for failure to pay the 3.5-year maintenance fee. Petitioner must discuss the facts and circumstance from when petitioner learned the patent had become expired for failure to pay the maintenance fee and to the filing of a grantable petition to accept a delayed maintenance fee. Additionally, petitioner must explain the nature of the clerical mistake that resulted in the failure to pay the maintenance fee prior to the date of expiration.   

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In view of the above, the petition under 37 CFR 1.378(b) is DISMISSED.

The Office has charged the 3.5-year maintenance fee of $2000 and the $2100 petition fee to the Deposit Account as authorized. The Office cannot accept the 7.5-year maintenance fee until the Office grants the petition under 37 CFR 1.378 and accept the delayed 3.5-year maintenance fee. Upon the granting of the petition, the Office will charge the maintenance fee due at 7.5 years as specifically authorized in this petition. 

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571) 273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web

Questions concerning this decision may be directed to the undersigned (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET